Citation Nr: 1632366	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for left knee limitation of flexion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently retained by the RO in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his May 2016 Board hearing, the Veteran testified that his service-connected left knee disabilities have worsened since his most recent VA examination in June 2015.  He said his pain has worsened and the frequency of locking and giving way has increased.  As such, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).



Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since January 2010.

2. Then, schedule the Veteran for an appropriate VA examination in connection with his claims for increased ratings for his service-connected left knee disabilities.  

a) The examining clinician should review the Veteran's pertinent clinical history contained in his claims file.

b) All tests and studies deemed appropriate by the examiner should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

Objectively measure left knee flexion and extension.  Such should include active, passive, weight bearing and non-weight bearing ranges of motion.  The examiner should determine whether or not there is additional limitation of motion, in degrees, due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.  

With regard to the left knee, comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination.  If subluxation or instability in present, the severity should be described in terms of slight, moderate, and severe.

Comment on whether there is tibia or fibula nonunion with loose motion requiring a brace, or malunion with marked, moderate, or slight knee disability. 

3. The Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative that addresses all evidence added to the record since November 2011.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

